                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Mark Allen Wells,              )           JUDGMENT IN CASE
                                         )
             Plaintiff(s),               )            3:19-cv-00014-FDW
                                         )
                  vs.                    )
                                         )
 North Carolina Prison Legal Services,   )
            Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 30, 2019 Order.

                                               September 30, 2019
